Citation Nr: 0803207	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

A Travel Board hearing in this case was held in July 2007.  
Unfortunately, the tape of the hearing was either inaudible 
or destroyed, and thus a transcription of the hearing could 
not be made.  In a November 2007 letter from the Board, the 
veteran was notified that a transcription of July 2007 
hearing could not be made; he was offered the opportunity to 
appear for another hearing.  In correspondence received by 
the Board in January 2008, he responded that he wished to 
attend another Travel Board hearing.  Due process 
considerations mandate that the hearing be rescheduled.  38 
C.F.R. § 20.717.

Because Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO and provide 
him (and his representative) with written 
notification as to the date, time, and 
location of said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

